DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a U.S. National Phase Application under 35 U.S.C. 371 of International Application No. PCT/1B2020/060510, which has an international filing date of November 9, 2020, and which claims the benefit of priority from U.S. Provisional Patent Application No. 62/932,511, filed November 8, 2019, U.S. Provisional Patent Application No. 62/955,487, filed December 31, 2019, U.S. Provisional Patent Application No. 62/993,732, filed March 24, 2020, U.S. Provisional Patent Application No. 63/014,211, filed April 23, 2020, and U.S. Provisional Patent Application No. 63/021,373, filed May 7, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021 was filed on the mailing date of the Application on December 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 22, 2021.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Objections
Claim 1 objected to because of the following informalities:  
In line 2 claim recites the limitation “a printed circuit board” and further in lines 6, 7 and 10 claim mentions limitations “the board”- referring to the same structural element. Examiner recommends using a complete term to maintain the clear terminology and amend to “the printed circuit board” in lines 6, 7 and 10 of the claim;
Appropriate correction is required.

Claim 16 objected to because of the following informalities:  Claim recites “The method of claim 1”, though the claim 1 claims “A system”.  Appropriate correction is required. It is unclear if the Applicant intent is to make a claim depending on claim 15 or claim 1.

Claim 17 objected to because of the following informalities:  Claim recites “The method of claim 1”, though the claim 1 claims “A system”.  Appropriate correction is required. It is unclear if the Applicant intent is to make a claim depending on claim 15 or claim 1. 

Claim Rejections - 35 USC § 101
Claims 16 and 17 are rejected under 35 USC § 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 16 and 17 are claiming method and apparatus in the same claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the target region" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "received signals" in lines 18 and 17 of the claim. Claim 1 also recites the limitation "received signals" in line 16 of the claim. It is not clear if the Applicant refers to same “received signals” in lines 18 and 17 of the claim and the line 16 of the claim.
Claim 1 recites the limitation (the controller is operable to:) "during a first time interval, instruct the binary phase shifters to apply a 180 degree phase shift to the transmitted signal" (emphasis added) in lines 23-24. Though there is no “transmitted signal” during the “first time interval” as the signal is generated, then phase shifted, delivered to the corresponding antenna element and only after this is transmitted. The Examiner assumes that Applicant means “the signal to be transmitted”. 
Further Claim 1 recites "said post processor is operable to apply a 90 degree phase shift to signals received during the second time interval" (emphasis added) in lines 29-30, though in lines 26-27 claim recites limitation “during a second time interval, instruct the binary phase shifters to apply a 180 degree phase shift to the transmitted signal for each antenna” (Emphasis added) that means that during “the second time interval”, as best understood by the Examiner, no signal is yet received, as the signal is yet to be phase shifted, delivered to each transmit antenna element and   transmitted during this very same time period. These limitations make the claim indefinite.

Claims 2-3 and 16-17 are depending on indefinite independent claim 1 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "system comprising: a transmitter configured and operable to generate an oscillating signal;… a binary phase shifter associated with each transmitting antenna, said binary phase shifter configured and operable to selectively apply a phase shift of 180 degrees to the transmitted signal" in lines 2-7 (Emphasis added). This limitation renders claim indefinite as “the phase shift” is applied to the “signal” before it is actually “transmitted” but the claim as written states an opposite. The Examiner assumes that Applicant means “the signal to be transmitted” when applying the phase shift. The same issue pertains to the similar limitations in lines 18-23 where the Examiner also assumes that Applicant means “the signal to be transmitted” when applying the phase shift.
Further Claim 4 recites "post processor is operable to: apply a 90 degree phase shift to signals received during the second time interval; and sum the signals received during the first time interval to 90 degree phase shifted signals received during the second time interval" (emphasis added) in lines 24-27. This limitation renders claim indefinite for the same reason as shown above for the claim 1.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  in line 13 claim 4 recites the limitation "operable to manipulate received signals". It is unclear what claimed element is "operable to manipulate" as there are multiple elements previously claimed that are capable of performing this limitation.

Claims 5-7 are depending on indefinite independent claim 4 and as the dependent claim includes all the claim 4 limitations. Claim 4 being indefinite renders all the dependent claims indefinite.

Claim 15 recites the limitation " the transmitter generating an oscillating signal; during a first time interval, for each transmitting antenna having an associated steering vector with a real component of 180 degrees, said binary phase shifter applying a 180 degree phase shift to the transmitted signal; during a second time interval, for each transmitting antenna having an associated steering vector with an imaginary component of 180 degrees, said binary phase shifter applying a 180 degree phase shift to the transmitted signal" (Emphasis added) in lines 7-13.  These limitations render the claim indefinite for the same reasons as shown above for the claims 1 and 4. The Examiner assumes that Applicant means “the signal to be transmitted” when applying the phase shift.  
Further Claim 15 recites " a post processor applying a 90 degree phase shift to signals received during the second time interval; and the post processor summing the signals received during the first time interval to 90 degree phase shifted signals received during the second time interval" (emphasis added) in lines 14-17. This limitation renders claim indefinite for the same reason as shown above for the claims 1 and 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregersen et al. (U.S. Patent 6657577B1) teaches a radar plant and measurement technique for determination of the orientation and the depth of buried objects;
Hyde et al. (U.S. Patent 9647345B2) teaches an antenna system facilitating reduction of interfering signals;
Hyde et al. (U.S. Patent 9923271B2) teaches an antenna system having at least two apertures facilitating reduction of interfering signals;
Zhang et al. (U.S. Patent Application Publication 2022/0120847A1) teaches a radar system with modified orthogonal linear antenna subarrays;
Kim (U.S. Patent Application Publication 2004/0140925A1) teaches an ultra-wideband smart sensor interface network and method;
Sakai et al. (U.S. Patent Application Publication 2019/0271762A1) teaches a radar apparatus;
Abdul Kareem et al. (U.S. Patent Application Publication 2022/0128678A1) teaches a method for radar ranging and transceiver therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648